Case 1:19-cv-00891-WJ-KK Document 48 Filed 04/17/20 Page 1 of 5 PageID #: 219



                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

THE RETIRED PUBLIC EMPLOYEES OF
NEW MEXICO, INC.,

               Plaintiff,

       v.                                                          No. 1:19-cv-891-WJ-KK

THE PUBLIC EMPLOYEES RETIREMENT
ASSOCIATION OF NEW MEXICO BOARD,
WAYNE PROPST, and SUSAN PITTARD,

               Defendants.

   MEMORANDUM OPINION AND ORDER DISMISSING THE CLAIMS AGAINST
          DEFENDANTS WAYNE PROPST AND SUSAN PITTARD

       THIS MATTER is before the Court on Defendants Wayne Propst and Susan Pittard’s

Motion for Summary Judgment [Doc. 37], filed February 6, 2020. This case concerns allegations

that The Public Employees Retirement Association of New Mexico Board (PERA) allowed its

executive director to improperly increase compensation for himself and other employees from

funds designated for retiree benefits. Plaintiff’s complaint contains six claims: three under

42 U.S.C. § 1983 (Procedural Due Process, Substantive Due Process, and Unlawful Taking), two

under the New Mexico Constitution (Procedural Due Process and Substantive Due Process), and

one under New Mexico Common Law (Breach of Fiduciary Duty). Doc. 1.

       On January 24, 2020, the Court granted PERA’s Motion to Dismiss [Doc. 16], in which

PERA argued it was an arm of the State of New Mexico and that Eleventh Amendment immunity

applied. The Court ultimately concluded that PERA was an arm of the State of New Mexico and

dismissed PERA from the case. Doc. 34. Two weeks later, Defendants Propst and Pittard filed the

subject motion arguing that (1) Plaintiff lacks standing, (2) Defendants are entitled to qualified
Case 1:19-cv-00891-WJ-KK Document 48 Filed 04/17/20 Page 2 of 5 PageID #: 220



immunity from Plaintiff’s federal constitutional claims, (3) there is no private right of action for

damages for alleged violations of the New Mexico Constitution, (4) Defendants are immune under

the Tort Claims Act from claims for violating fiduciary duty, and (5) Plaintiff’s claims are barred

in whole or part by the applicable statutes of limitation.

       In their motion, Defendants Propst and Pittard do not specifically address whether the

Court’s dismissal of PERA has an impact on whether they are also entitled to the protections of

Eleventh Amendment immunity for Plaintiff’s §1983 claims. They did, however, consent to

PERA’s Motion to Dismiss based on Eleventh Amendment immunity. Doc. 16 at 1 n.1 (“Counsel

for the individual Defendants consent to this Motion.”). It is therefore clear that the State of New

Mexico has fully asserted its Eleventh Amendment immunity and that it has not been waived as to

either the State or to these two PERA employees. As explained in this Memorandum Opinion and

Order, the Court finds that Eleventh Amendment immunity bars the § 1983 claims against

Defendants Propst and Pittard and, therefore, the § 1983 claims against them must be dismissed.

I.     42 U.S.C. § 1983 Claims

       Plaintiff alleges in the complaint’s caption that it is suing Defendants Propst and Pittard in

their individual capacities under § 1983. “In discerning whether a lawsuit is against a defendant

personally or in his official capacity, the caption may be informative but clearly is not dispositive.”

Pride v. Does, 997 F.2d 712, 715 (10th Cir. 1993). Because the caption is not dispositive, the Court

must examine the nature of the claims rather than stop at the label Plaintiff gives them when

determining whether a lawsuit is against a defendant in his individual or official capacity. When

viewing Plaintiff’s complaint in its entirety, it is clear that Plaintiff is suing Defendants Propst and

Pittard for official wrongdoing rather than wrongdoing carried out in their individual capacities:

       Since Propst has been the Executive Director of PERA, Propst has unilaterally,
       without consultation with or the approval of the PERA Board, has approved and

                                                   2
Case 1:19-cv-00891-WJ-KK Document 48 Filed 04/17/20 Page 3 of 5 PageID #: 221



       allocated raises in compensation to himself and exempt employees.

       Throughout the period of time relevant hereto, Defendant Pittard, who serves as
       PERA’s General Counsel and Chief of Staff, has counseled, promoted, and
       supported the unlawful violations of New Mexico statutes depositing exclusive and
       complete authority in the PERA Board on matters pertaining to compensation and
       benefits of exempt authorities.

Doc. 1 at ¶¶ 27 and 31. Further, a “suit for money damages may be prosecuted against a state

officer in his individual capacity for unconstitutional or wrongful conduct fairly attributable to the

officer himself, so long as the relief is sought not from the state treasury but from the officer

personally.” Cornforth v. Univ. of Oklahoma Bd. of Regents, 263 F.3d 1129, 1133 (10th Cir. 2001)

(quoting Alden v. Maine, 527 U.S. 706, 757 (1999)). The fact that Plaintiff is seeking damages that

would ultimately come from the State of New Mexico rather than from Defendants Propst and

Pittard personally also indicates that Plaintiff’s claims are actually against the state:

       [Plaintiff] seeks damages in the form of lost retirement benefits for its members in
       an amount to be determined at trial.

       [Plaintiff] seeks the statutory remedy of the return to the PERA beneficiaries the
       value of lost retirement benefits or a greater value in relation to the unlawful salary
       and benefit accrued over the past five (5) years.

Id. at ¶¶ 96 and 97.

        The Court finds that Plaintiff’s § 1983 claims against Defendants Propst and Pittard must

be dismissed for three reasons:

       First, in alleging official wrongdoing by Defendants Propst and Pittard, Plaintiff is suing

them in their official capacity, which means that Plaintiff’s § 1983 claims are actually being

asserted against PERA, which is an arm of the State of New Mexico and, therefore, immune from

suit in federal court under the Eleventh Amendment. The Tenth Circuit has made this clear:

       “The Eleventh Amendment is a jurisdictional bar that precludes unconsented suits
       in federal court against a state and arms of the state.” Wagoner Cnty. Rural Water
       Dist. No. 2. v. Grand River Dam Auth., 577 F.3d 1255, 1258 (10th Cir. 2009). And
       because “an official-capacity suit is, in all respects other than name, to be treated
                                                   3
Case 1:19-cv-00891-WJ-KK Document 48 Filed 04/17/20 Page 4 of 5 PageID #: 222



        as a suit against the entity,” the Eleventh Amendment provides immunity “when
        [s]tate officials are sued for damages in their official capacity.” Kentucky v.
        Graham, 473 U.S. 159, 166, 169 (1985).

Peterson v. Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013).

        Second, as discussed earlier, Plaintiff seeks money damages in the form of lost retirement

benefits which would ultimately come from the State of New Mexico. See Edelman v. Jordan, 415

U.S. 651, 663 (1974) (“[A] suit by private parties seeking to impose a liability which must be paid

from public funds in the state treasury is barred by the Eleventh Amendment.”).

        Third, aside from Eleventh Amendment immunity, Plaintiff’s § 1983 claims cannot stand

because a state is not a “person” for purposes of § 1983. See Ross v. The Bd. of Regents of The

Univ. of New Mexico, 599 F.3d 1114, 1117 (10th Cir. 2010) (“[N]either a State nor its officials

acting in their official capacities are ‘persons’ under § 1983.”) (quoting Will v. Michigan Dep’t of

State Police, 491 U.S. 58, 71 (1989)).

II.     State Law Claims

        Plaintiff’s remaining claims are based on New Mexico state law: two under the New

Mexico Constitution (Procedural Due Process and Substantive Due Process) and one under New

Mexico Common Law (Breach of Fiduciary Duty). Doc. 1. Absent a showing that “the parties

have already expended a great deal of time and energy on the state law claims . . . a district court

should normally dismiss supplemental state law claims after all federal claims have been

dismissed, particularly when the federal claims are dismissed before trial.” United States v.

Botefuhr, 309 F.3d 1263, 1273 (10th Cir. 2002). The Court, therefore, declines to exercise

supplemental jurisdiction over the remaining state law claims. See 28 U.S.C. § 1367(c) (“The

district courts may decline to exercise supplemental jurisdiction over a claim under subsection (a)

if . . . the district court has dismissed all claims over which it has original jurisdiction.”).



                                                    4
Case 1:19-cv-00891-WJ-KK Document 48 Filed 04/17/20 Page 5 of 5 PageID #: 223



       IT IS THEREFORE ORDERED that:

       (1) The Court dismisses Plaintiff’s 42 U.S.C. § 1983 claims against Defendants Propst and

Pittard based on Eleventh Amendment immunity and the fact that a state is not a “person” for

purposes of § 1983, and

       (2) The Court declines to exercise supplemental jurisdiction over Plaintiff’s remaining state

law claims against Defendants Propst and Pittard.



                                             ________________________________________
                                             WILLIAM P. JOHNSON
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                5
